
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.28


2002 AMENDMENT TO THE
JETBLUE AIRWAYS CORPORATION
401(k) RETIREMENT PLAN


        THIS AMENDMENT adopted this 18th day of December, 2002, by JETBLUE
AIRWAYS CORPORATION (herein referred to as the "Employer").

W I T N E S S E T H:

        WHEREAS, the Employer has heretofore adopted a defined contribution
pension benefit plan, effective as of October 1, 1999, known as the JetBlue
Airways Corporation 401(k) Retirement Plan (herein referred to as the "Plan");
and

        WHEREAS, the Plan was amended and restated in its entirety pursuant to a
plan document adopted on December 31, 2001; and said amended and restated Plan
was further amended by the "EGTRRA Good Faith Amendments" adopted on
September 19, 2002;

        WHEREAS, the Employer, pursuant to Section 8.1 of the Plan relating to
amendments thereto, hereby desires to further amend the Plan.

        NOW, THEREFORE, effective as of January 1, 2002, except as otherwise
provided herein, the Employer hereby amends the Plan as follows:

        I.    The first sentence of Section 1.8 of the Plan is amended by
deleting said sentence in its entirety and by replacing it with the following:

        "Compensation" with respect to any Participant means such Participant's
wages as defined in Code Section 3401(a) and all other payments of compensation
by the Employer (in the course of the Employer's trade or business) for the
taxable year of the Participant ending with or within the Plan Year for which
the Employer is required to furnish the Participant a written statement annually
under Code Sections 6041(d), 6051(a)(3) and 6052.

        II.    Section 1.15 of the Plan is amended by adding, at the end
thereof, the following additional paragraph:

        Employees who are Leased Employees within the meaning of Code Sections
414(n)(2) and 414(o)(2) shall not be eligible to participate in this Plan.

        III.    Effective September 27, 2002, Section 1.16 of the Plan is
amended by adding the following additional sentence:

Effective September 27, 2002, any person who is employed by LiveTV, LLC shall be
deemed to be an Employee of the Employer.

        IV.    Section 1.63 of the Plan is amended by deleting the same in its
entirety and replacing it with the following:

        1.63    "Year of Service" means the 12-month computation period set
forth below during which an Employee is credited with at least 1,000 Hours of
Service.

        For vesting purposes, the computation period is the fiscal period based
upon which a Participant's Compensation for the Plan Year is determined for
purposes of Section 1.8.

        Notwithstanding the foregoing, for any short Plan Year, the
determination of whether an Employee has completed a Year of Service shall be
made in accordance with Department of Labor regulation 2530.203-2(c).

1

--------------------------------------------------------------------------------




        Years of Service with any Affiliated Employer shall be recognized.

        Years of Service with LiveTV, LLC and its predecessors shall be
recognized.

        V.    Section 3.2 of the Plan is amended by deleting the first
grammatical paragraph thereof in its entirety and by replacing it with the
following:

        With respect to salary reduction elections pursuant to Section 4.2 and
Employer matching contributions pursuant to Section 4.1(b), an Eligible Employee
shall become a Participant in the Plan effective as of the later of (a) his date
of employment with the Employer and (b) the first day of the payroll period in
which his deferral election becomes effective in accordance with the rules
established pursuant to Section 4.2(j).

        VI.    Section 4.1(b) of the Plan is amended deleting the second
grammatical paragraph thereof in its entirety and by replacing it with the
following;

        On behalf of a Participant who elects to defer Compensation in
accordance with Section 4.2 (a) hereof, a matching contribution equal to 100% of
such Participant's Deferred Compensation not in excess of 3% of his Compensation
for the Plan Year, which amount shall be deemed an Employer Non-Elective
Contribution. For purposes of the foregoing, the Employer shall accrue an
incremental portion of the matching contribution separately each pay period
during the Year, and shall contribute with respect to each pay period only the
amount not in excess of 3% of the Participant's Compensation for the period.
After the end of the Plan Year, the Employer shall make a "true-up" contribution
on behalf of each Participant, equal to the excess of the matching contribution
payable for the entire Plan Year, as determined under the first sentence hereof,
over the aggregate amount of the periodic contributions previously made for the
Year.

        VII.    The first sentence of Section 4.2 (a) of the Plan is amended by
deleting said sentence in its entirety and by replacing it with the following:

        Each Participant may elect to defer, from the Compensation otherwise
payable to him during the Plan Year, but for such election, an amount not
exceeding the limits set forth in this Plan.

        VIII.    Section 4.2(j) of the Plan is amended by deleting the same in
its entirety and replacing it with the following:

        (j)    The Employer and the Administrator shall implement the salary
reduction elections provided for herein in accordance with the following:

        (1)    An Eligible Employee may make an initial salary deferral election
within a reasonable time, not to exceed thirty (30) days, after first becoming
eligible to participate in the Plan pursuant to Section 3.2. If the Eligible
Employee fails to make an initial salary deferral election within such time,
then such Eligible Employee may thereafter make an election in accordance with
the rules governing modifications. Such election shall constitute a biding
salary reduction agreement between such Employee and the Employer and shall be
filed with the Administrator. Such election shall initially be effective
beginning with the pay period during which or next following the acceptance of
the salary reduction agreement by the Administrator, or as otherwise specified
in rules established by the Administrator hereunder. The election shall not have
retroactive effect, and shall remain in force until modified or revoked.

        (2)    A Participant may modify a prior election at any time during the
Plan Year and concurrently make a new election by filing such new election with
the Administrator. A modification shall not have retroactive effect, and shall
remain in force until further modified or revoked.

2

--------------------------------------------------------------------------------

        (3)    A Participant may elect to prospectively revoke his salary
reduction agreement in its entirety at any time during the Plan Year by
providing the Administrator with such advance notice as may be acceptable to the
Administrator. Such revocation shall become effective in accordance with the
rules established by the Administrator hereunder. Furthermore, the termination
of the Participant's employment or the cessation of his participation for any
other reason shall be deemed to revoke any salary reduction agreement then in
effect, effective immediately following the close of the pay period within which
such termination or cessation occurs.

        (4)    The Administrator shall have authority to establish reasonable
procedures governing the making of elections hereunder. These procedures shall
determine the payroll period with respect to which elections shall become
effective, with the aim of giving effect to elections promptly and without undue
delay after being made and accepted while at the same time taking into account
the reasonable requirements of the Employer's payroll, plan recordkeeping and
other information systems.

        IX.    Section 4.4(b)(3) of the Plan is amended by adding, at the end of
the second grammatical paragraph thereof, the following additional sentence:

        Notwithstanding the preceding sentence, however, (1) a Participant who
is no longer actively employed on the last day of the Plan Year on account of
death or Total and Permanent Disability during the Year shall be entitled to
share in such contribution for the Year and (2) a Participant who is no longer
actively employed on the last day of the Plan Year on account of his retirement
during the Year at or after Normal Retirement Age shall be entitled to share in
such contribution provided that a period of at least 12 consecutive months shall
have elapsed between his initial date of hire and his retirement date.

        X.    A new Section 6.13 is added, as follows:

        6.13    LATEST TIME FOR MAKING DISTRIBUTION TO A TERMINATED PARTICIPANT

        Notwithstanding anything to the contrary in Sections 6.5, 6.6 and 6.7,
in the event that a terminated Participant's account remains undistributed to
him or his Beneficiary, in whole or in part, when the Participant attains (or
would have attained, if still living) age 65, the Administrator shall
immediately distribute such Participant's entire nonfeitable account balance.

        XI.    Section 4.10 (a) of the Plan is amended by deleting the same in
its entirety and replacing it with the following:

        (a)    If, as a result of a reasonable error in estimating a
Participant's Compensation, a reasonable error in determining the amount of
elective deferrals (within the meaning of Code Section 402(g)(3)) that may be
made with respect to any Participant under the limits of Section 4.9 or other
facts and circumstances to which Regulation 1.415-6(b)(6) shall be applicable,
the "annual additions" under this Plan would cause the maximum "annual
additions" to be exceeded for any Participant, the "excess amount" will be
disposed of in the following manner:

        (1)    The Participant's share of the Employer's discretionary
contributions pursuant to Section 4.1(c) will be reduced to the extent necessary
to reduce the "excess amount." The amount so reduced shall be held unallocated
in a "Section 415 suspense account" and will thereafter be applied to reduce
future Employer contributions in the succeeding "limitation years" as provided
in Regulation 1.415-6(b)(6)(i).

        (2)    If, after the application of subparagraph (1) above, an "excess
amount" still exists, any unmatched Deferred Compensation of the Participant
will be reduced to the extent necessary to reduce the "excess amount." The
Deferred Compensation so reduced (and any gains attributable to such Deferred
Compensation) will be distributed to the Participant.

3

--------------------------------------------------------------------------------

        (3)    If, after the application of subparagraph (2) above, an "excess
amount" still exists, any Deferred Compensation which is matched and the
matching contributions which relate to such Deferred Compensation will be
reduced proportionately to the extent necessary to reduce the "excess amount."
The Deferred Compensation so reduced (and any gains attributable to such
Deferred Compensation) will be distributed to the Participant, and the Employer
matching contributions so reduced (and any gains attributable to such matching
contributions) will be used to reduce the Employer contribution in the next
"limitation year."

* * *

        The Plan, as herein amended, is hereby ratified, approved and confirmed
as being in full force and effect as of the date hereof.

* * *

IN WITNESS WHEREOF, the undersigned Employer has executed this Amendment as of
the day and year first above written, to become effective January 1, 2002.

    EMPLOYER:
 
 
JETBLUE AIRWAYS CORPORATION
 
 
By:
/s/  VINCENT STABILE      

--------------------------------------------------------------------------------

Name: Vincent Stabile
Title: V.P.-People

4

--------------------------------------------------------------------------------



QuickLinks


2002 AMENDMENT TO THE JETBLUE AIRWAYS CORPORATION 401(k) RETIREMENT PLAN
